Citation Nr: 0028593	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected dysthymic disorder, for a 
period prior to July 18, 1994.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected dysthymic disorder, for a 
period subsequent to July 17, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to June 1972 and from April 1974 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied an 
increased rating for the veteran's service-connected 
dysthymic disorder, which was rated as 10 percent disabling 
at the time.  In a subsequent rating decision, dated March 
1996, the RO granted an increased rating of 50 percent 
effective July 18, 1994.  

The case was previously before the Board in October 1997 and 
July 1998 when it was remanded.  Regrettably, in view of 
additional provided by the veteran, another remand is 
necessary.  


REMAND

The veteran contends that his service-connected dysthymia is 
more severe than currently rated.  The VA has a duty to 
assist the veteran once his claims are found to be well-
grounded.  38 U.S.C.A. § 5107(a)(West 1991).  A well-grounded 
claim is one which is meritorious on its own or capable of 
substantiation.  It need not be conclusive, but only 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
veteran's claim for increased ratings in this case is shown 
to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran claims to be severely disabled due to his 
service-connected dysthymic disorder.  The Board is somewhat 
curious as to the lack of treatment records in the claims 
file for someone who claims to be completely disabled.  In 
out last remand we instructed that the RO contact the veteran 
and ask him to provide "a list containing all the names of 
all health care professionals and/or facilities (private and 
governmental) where he has been treated for his service-
connected dysthymic disorder since 1982."  This request was 
necessary to obtain the veteran's treatment records.  The RO 
complied with this request.  The veteran responded on a VA 
Form 21-4138 dated in August 1998.  He stated "I have only 
been seen by Dr. Ward, VAMC Montgomery, Alabama."  However, 
a September 1998 statement from the veteran alludes to other 
treatment, yet only names Dr. Ward at the VAMC.  A December 
1993 note from Cahaba Regional Mental Health Center indicates 
admissions in 1983, 1988, and 1993.  It also indicates 
"admission to VAMC Montgomery in 1988."  While the tone of 
this note indicates that that "admissions" at the Cahaba 
Regional Mental Health Center are actually only outpatient 
treatment, it is unclear about the treatment at the VAMC.  
The Board does not believe that we will obtain detailed 
records from the private medical facility as they have 
provided summaries in the past.  However, the complete 
records of treatment at the VAMC have not been obtained.  
This must be done.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

There is also a discrepancy as to the veteran's employment 
status.  Specifically, the veteran testified that the U.S. 
Postal Service last employed him in approximately 1983.  The 
VA examination reports of record indicate that the veteran 
was employed until 1994.  On the most recent VA examination, 
the examiner elicited a fairly detailed social history and 
determined that the veteran had a poor employment history.  
However, there is no indication of any employment information 
subsequent to the veteran's separation from service in 1982.  
The facts surrounding the veteran's employment are important 
to his claim for increased rating, especially for the period 
of time prior to 1994.  Therefore, they need to be clarified.  

The case is REMANDED to the RO for the following development:

1.  The RO should obtain complete copies 
of the veteran's VA medical treatment 
records from 1982 to present.  The RO 
should request the veteran's treatment 
records from VAMC Montgomery, and VAMC 
Tuskegee.  The RO should specifically 
request the veteran's treatment records 
from VAMC Montgomery for his alleged 
admission in 1988.  All information 
obtained should be made part of the file.  

2.  The RO should ascertain the veteran's 
employment history from his separation 
from service in 1982 until present.  
There are indications that the veteran 
worked for the U.S. Postal Service during 
this time.  The RO is free to use the 
method(s) it deems most expedient to 
obtain this information.  This may 
include (but not be limited to):  asking 
the veteran; conducting a Social and 
Industrial survey; and/or, asking the 
Postal Service.  

3.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, 
the RO is reminded that consideration of 
the veteran's disability rating for his 
service-connected dysthymia for the 
period prior to November 1996 should only 
be done under the old rating schedule.  
VA O.G.C. Prec. Op. 3-2000. 

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



